Case 20-10343-LSS Doc 4572 Filed 05/18/21 Pagelof3

FILED

Your honor

TIMAY 18 ayy
My name is Pe anc a victim sexual abuse from a scout lea r. If you 10: be just
for a moment look at the list of individuals who are claiming that i Igo sexually

abused take in consideration each and every case that is before you nov AS a ivhaa dat asa
part of a whole each person has their own story to tell each person lives with the past of the
abuse that was performed on them. If you were to take the suggested amount and divided
between all the individuals who were abused that is before you and divided up amongst those
and see what the total is you might be surprised what would be even more surprising is in every
case as you know lawyers get a piece as well. Granted there really isn't a number that can
actually take away the pain or the memories but there is something that feels like there has
been some kind of justice served

If 1 may | would like to tell you my story. At that time | was 12 and 13 years old and | had been in
scouting just a few short months when | was invited. My home was broken, my parents divorced
and | was being shuffled between parents. | joined the scouting to feel accepted and to be a part
of something, and then | get invited to a scouting Jamboree while at the Jamboree since | didn't
have very many people that | knew ! could not find a tent to stay in so | was invited by my
scoutmaster to stay in the ScoutMasters Ten
while everybody including myself was aslee

   

 

 

not remember any events that happened on that weekend. however later on the scoutmaster

kept showing me attention taking me out to eat, take me for a ride in his car, took me to his
GEMINI o..- right there was an stay over at his

  
 
 

house several times
house with several other Scouts like myself. | was woke up in the middle of the night again with

  
      

mothers house where she was staying not knowing what was going on, he just knew that
something was wrong with me and that | had been acting differently he did not question it nor
did | say anything because | was afraid that he wouldn't love me any more. | had also really
begun to fail my classes.

 
Case 20-10343-LSS Doc 4572 Filed 05/18/21 Page 2 of 3

For a long time after these events | questioned my sexuality because | knew that | like girls and
why was it that | couldn't find a girl to like me, there must be something wrong with me, that the
girls | showed interest in must Know that something happened to me.

| am pretty certain that you will see that there are other stories just like mine. | was just like for

you to take a moment and take all that into consideration before you make your final judgement.

 

 
 

Case 20-10343-LSS Doc 4572 Filed 05/18/21 Page 3of3

6001255363 MAY ii 2021
MAILED FROM ZIP CODE 59101

  

Justice Lauri Selber Silverstein

BSA Bankruptcy Case

824 Market Street v’

6th Floor seed

Wilmington, DE 19801 TAAs
oe 8
